Citation Nr: 1127144	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical spondylosis, degenerative disc disease of the cervical spine, and right upper extremity radiculopathy.

2.  Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to November 2005 with an additional three months, twenty nine days of active service, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for residuals of a right shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current cervical spondylosis, mild degenerative disc disease of the cervical spine, and right upper extremity radiculopathy were diagnosed in service.


CONCLUSION OF LAW

A cervical spine disorder, to include cervical spondylosis, degenerative disc disease of the cervical spine, and right upper extremity radiculopathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable disposition below, the Board finds that all notification and development action necessary to render a fair decision on the service connection claim for a cervical spine disorder, to include cervical spondylosis, degenerative disc disease of the cervical spine, and right upper extremity radiculopathy has been accomplished.

The Veteran contends that he injured his cervical spine while lifting an armored HUMVEE door during his service in Iraq.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records reveal that the Veteran was treated for a neck injury in service.  In a service treatment record dated in June 2005 the Veteran was diagnosed with "muscle injury v. radiculopathy (cervical)".  The Veteran was noted to be scheduled to see orthopedics in two days and he complained of right shoulder/neck pain since May 2005.  He was noted to be injured in Iraq on active duty.  The Veteran's history was reported to be local treatment and X-ray of the neck, then transfer to Baghdad, then transfer to Germany, and lastly transfer to Navy Hospital in Pensicola.  The Veteran had objective pain to rotation of the head to the right, numbness in the thumb, index, and middle finger, motor intact on the left, and could lift/move the right shoulder.

In June 2005, the Veteran underwent aeromedical evacuation to CONUS for cervical radiculopathy and right upper extremity radicular pain for further evaluation with Magnetic Resonance Imaging (MRI) scan of the cervical spine.

The Veteran was diagnosed with cervical radiculopathy, no evidence suggesting meylopathy, in June 2005.  In June 2005, the Veteran underwent an X-ray of the cervical spine.  The X-ray revealed mild degenerative disc disease at C4-C5 and mild spondylosis deformans.  In July 2005, the Veteran was again diagnosed with cervical radiculopathy.  The Veteran complained of pain in the neck with lying down or lifting in July 2005.

In July 2005, the Veteran underwent an MRI scan of the cervical spine.  The MRI revealed multi-level mild cervical spondylosis, most marked at the C4-5 level where there was a fairly prominent posterior disc bulge with some accompanying osteophytic ridging but only mild canal stenosis.  Focal disc protrusion, severe stenosis, and foraminal stenosis was not seen at any level.

In August 2005, the Veteran was diagnosed with cervical radiculopathy on the right arm along the C5 dermatome, cervicalgia.  He was noted to experience right C5 radiculopathy and to not respond to nonoperative measures in August 2005.

In a September 2005 treatment note, the Veteran was noted to have neck pain and an MRI scan was noted to reveal cervical spondylosis without stenosis or foramina narrowing.  The Veteran was diagnosed with cervical spondylosis in September 2005.  The Veteran was diagnosed with cervical spine spondylosis, degenerative disc disease with upper extremity radicular pain in November 2005.

The Veteran's post-service treatment notes reveal that the Veteran was diagnosed with moderate cervical discogenic degenerative disease in December 2005.  The Veteran was treated for neck pain after reporting that he had been in a motor vehicle accident in December 2005.  The Veteran underwent physical therapy for cervical radiculopathy and degeneration of the cervical intervertebral disc in April 2006.

In May 2006, the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran reported that he experienced a sharp pain in his neck when he lifted a HUMVEE door while on a mission in Iraq in March 2005.  He stated that he was treated for his neck, left arm, and back pain with Motrin and light duty.  He indicated that he experienced increasing pain and that he was thereafter medically evacuated to Germany, then to Bethesda, and lastly to Pensacola and Gulf Port.  He stated that an MRI scan showed a protruding disc in the neck.  The Veteran reported that he had numbness down both arms and that his right hand would go numb in the first, second, and fifth fingers.  He reported additional and continuing treatment.  After physical examination, the Veteran was diagnosed with cervical spondylosis and degenerative disc disease in C4-C5 of the neck with resultant neck and shoulder pain, right upper extremity radicular pain, and paresthesias of the right fourth and fifth fingers on the right hand.  

It was noted in November 2006 that "[u]pon demobilization from Iraq member was diagnosed with right shoulder and neck pain."  The Veteran was diagnosed with central disc protrusion at C3-C4 with degenerative changes.

A Medical Board Report, dated in December 2006, indicated that the Veteran was activated in January 2005 and remained on active duty until November 2005 when he was MEDEVAC'd out of the Iraq theater of operations after injurying his cervical spine.  The Veteran was noted to have been injured trying to replace a door on a HUMVEE while on convoy duty.  The report indicates that the Veteran subsequently suffered severe pain and was ultimately evacuated to the United States for treatment.  The Medical Board agreed that the diagnosis was degenerative disc disease, C4-C5, C5-C6, and C6-C7 with cervical spondylosis.

An electromyelogram dated in February 2007 revealed electrophysical evidence of sensory motor polyneuropathy in the left arm.

A private physician in a statement dated in February 2007 indicated that the Veteran's condition was degenerative and would only progress in severity.

In a March 2007 statement of a VA physician it was indicated that the Veteran was found on MRI scan to have mild cervical spine degenerative change, small central disc protrusion at C3-C4 causing minimal mass effect upon the thecal sac, and no cord impingement or foraminal narrowing.

In April 2007, Dr. P.D. reported that the Veteran had complained of constant moderate neck pain which was generally achy but occasionally sharp.  He described bilateral posterior upper arm pain which was numb in quality and aggravated by activity.  The Veteran reported that the symptoms were worse with the right than the left.  He indicated that his neck and arm pain began in Iraq and that he had no symptoms prior.  Carrying heavy items was reported to exacerbate the condition.  After physical examination the Veteran was diagnosed with cervical spondylosis with myelopathy with associated cervical neuralgia and myospasm.  The physician stated that, although the pain could be treated, the degenerative spinal condition could not be reversed and that his overall prognosis was poor.

A private MRI dated in April 2007 revealed disc bulge and marginal osteophytes asymmetric to the left as well as a mild focal central protrusion questionably contacting the anterior cord at C3-C4.  At C4-C5 there were posterior marginal osteophytes and a disc osteophyte complex in the right paracentral zone contacting the anterior cord and moderate right and severe left foraminal stenosis.  At C5-C6 there was a disc bulge and marginal osteophytes and moderate right and severe left foraminal stenosis.  At C6-C7 there was a disc bulge, marginal osteophytes, marked left uncinate hypertrophy, and severe left foraminal stenosis.  At C7-T1 there was left uncinate hypertrophy and mild left foraminal narrowing.  Partially evaluated T4-T5 revealed a small left paracentral protrusion.

A Physical Evaluation Board report dated in May 2007 indicated that the Veteran was placed on the temporary disabled retired list (TDRL) for degenerative disc disease C4-C5 and C6-C7 with cervical spondylosis.  Also noted to have cervical radiculopathy of the left and right upper extremities.  In a statement dated in June 2007 the Veteran was placed on the TDRL.

A July 2007 statement of the Department of the Navy indicated that the Veteran was authorized a line of duty for cervical spondylosis and degenerative disc disease (C4-C5) with chronic neck and shoulder pain "that was incurred while participating in Navy Reserve Service."

In August 2007, December 2007, May 2008, June 2008, and March 2009, the Veteran was noted to be diagnosed with cervical radiculopathy and degeneration of the cervical intervertebral disc.  A January 2008 private neurology examination revealed that the Veteran "may have a neuropathy or he may just have multiple isolated entrapment phenomenon."

A Medical Board Report dated in February 2009 indicated that the Veteran served 17 years as a Selected Reservist and that he was provided a TDRL evaluation in January 2009.  The report stated that the Veteran had a longstanding history of neck pain and referenced the Medical Board Report dated in December 2006.  The report indicated that the Veteran was injured replacing a door on a HUMVEE while deployed to Iraq.  The Veteran was MEDEVAC's out of the operational theater and subsequently released from active duty and followed in his home town.  After physical and X-ray examination the Veteran was diagnosed with degenerative disc disease, C4-C5, C5-C6, and C6-C7, with cervical spondylosis.

In March 2009 the Physical Evaluation Board determined that the Veteran had unfitting conditions of cervical radiculopathy or the right upper extremity, cervical radiculopathy of the left upper extremity, and degenerative disc disease C4-C5, C5-C6, and C6-C7 with cervical spondylosis.  The Board found that the disability was incurred while entitled to receive basic pay, did not occur during a period of unauthorized absence, was not the result of intentional misconduct, was permanent, and did not result from a combat related injury.  The Veteran was recommended to be placed on Permanent Disability Retirement.

An MRI scan of the cervical spine in July 2009 revealed straightening of the cervical curvature, cord unremarkable, vertebral body height and marrow signal intensity unremarkable, degenerative disease of the cervical spine.  At C2-C3 there was no abnormality.  At C3-C4 there was a posterior disc osteophyte complex touching cord, bilateral uncovertebral degenerative joint disease producing mild bilateral foraminal stenosis.  At C4-5 there was a posterior disc osteophyte complex just touching cord, bilateral uncovertebral degenerative joint disease producing mild right and moderate left foraminal stenosis.  At C5-6 there was a posterior disc bulge not touching the cord, bilateral uncovertebral facet degenerative joint disease producing moderate bilateral foraminal stenosis.  At C6-7 there was a posterior disc osteophyte complex touching the cord, left uncovertebral degenerative joint disease producing moderate left foraminal stenosis.  At C7-T1 there was no abnormality.  He was diagnosed with multilevel degenerative disease of the cervical spine.

The Board finds that entitlement to service connection for a cervical spine disorder, including cervical spondylosis, degenerative disc disease, and right upper extremity radiculopathy, is warranted.  The Veteran's service treatment records reveal that the Veteran injured his cervical spine in service while lifting a HUMVEE door in Iraq.  The service treatment records reveal that the Veteran was treated extensively for a cervical spine disorder, including MEDEVAC out of Iraq and ultimately to Pensacola for treatment of his cervical spine disorder.  The Veteran was diagnosed after X-ray in service with mild degenerative disc disease at C4-C5 and mild spondylosis deformans.  In addition, after MRI in service the Veteran was diagnosed with multi-level mild cervical spondylosis, most marked at the C4-5 level where there was a fairly prominent posterior disc bulge with some accompanying osteophytic ridging but only mild canal stenosis.  The Veteran's service treatment records also reveal that the veteran was diagnosed with right upper extremity radiculopathy.  The record reveals that the Veteran was placed on TDRL and then subsequently on the Permanent Disability Retirement list while due to his cervical spine disorder.  Medical Board Reports and Physical Evaluation Boards of record state that the Veteran injured his neck while in service.  The Veteran's post-service treatment notes reveal continued treatment for a cervical spine disorder including cervical spondylosis, degenerative disc disease of the cervical spine, and right upper extremity radiculopathy.  As the record reveals that the Veteran's neck was injured in service and that he was diagnosed with and treated for a cervical spine disorder while in service, was retired from service due to his cervical spine disorder, and has been continuously treated for the same cervical spine disorder since separation from service, entitlement to service connection for a cervical spine disorder, to include cervical spondylosis, degenerative disc disease of the cervical spine, and right upper extremity radiculopathy, is granted.



ORDER

Service connection for a cervical spine disorder, to include cervical spondylosis, degenerative disc disease of the cervical spine, and right upper extremity radiculopathy, is granted.


REMAND

The Veteran seeks service connection for residuals of a right shoulder injury.

Review of the claims file reveals that the Veteran receives care for his orthopedic conditions from VA; however, treatment records dated subsequent to March 2009 have not been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010). In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Thus, attempts must be made to obtain VA clinical records pertaining to the Veteran dated since March 2009.

The Veteran' service treatment records reveal that the Veteran was noted to have suffered a right shoulder injury.  The Veteran's service treatment records also reveal numerous complaints of right shoulder pain, right arm numbness, neuropathy with numbness/tingling in the ulnar distribution of the right hand, right radicular pain, and diagnoses of cervical radiculopathy.  The Board notes that the Veteran was scheduled for VA C&P neurological and spine examinations in January 2010; however, he failed to appear for these examinations.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran's service treatment records reveal that he was treated for complaints of right shoulder pain after a right shoulder injury in service and has consistently been noted to complain of right shoulder/arm pain since separation from service, the Board finds it necessary to afford the Veteran an appropriate examination to determine the nature and etiology of any right shoulder disorder found to be present.

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since March 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Then, afford the Veteran a VA orthopedic examination of his right shoulder.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should identify and diagnose all current right shoulder disorders found to be present.

The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any current right shoulder disability is related to or had its onset during service, and particularly, to his in service injury.  

If not, the examiner should opine as to whether it is at least as likely as not that any right shoulder disability found to be present is secondary to or aggravated by the service-connected cervical spine disorder.  

The examiner must render an opinion regarding whether the Veteran's right shoulder symptomology represents a separate disability or a manifestation of his cervical spine disorder.  

Rationale for all opinions expressed should be provided in a report.  

3.  Finally, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


